     Case: 1:21-cv-00081-SJD-KLL Doc #: 1-1 Filed: 02/03/21 Page: 1 of 4 PAGEID #: 4




                                  IN THE UNITED STATES DISTRICT COURT
                                   FOR THE SOUTHERN DISTRICT OF OHIO
                                                                  DIVISION



                                                                                                RECEIVED
(EnterAbove theName of the Plaintifif in thisAction)
                                                                                                    FEB - 3 2021
                                                                                                            w. NAGEL
                                 VS.
                                                                                                ^Clerk OfCourt
                   /I                                                                           CINCINNATI, OHIO
         C-    Vt^P<\cn                                         kej^^raf,^ clo
(Enter above the name of the Defendant in this Action)

If there are additional Defendants, please list them:

                                                                                      1J2UV81


                                                                                                     MJ, UTKQViTZ

                                                       COMPLAINT




1.    Parties to the action:


      Plaintiff:        Place your name and address on the lines below. The address you give must be the address where
                        the court may contact you and mail documents to you. A telephone number is required.



                        Name - Full Name Please - PRINT

                                                            oV/€^                 ^
                        Street\ Address
                                ArlHnpcc


                          OitrsCirs
                        City, State and Zip Code
                                             3c><L-Ofci^
                        Telephone Number

      If there are additional Plaintiffs in this suit, a separate piece ofpaper should be attached immediately behind this
      page with their full names, addresses and telephone numbers. If Aere are no otherPlaintiffs, continue with this
      form.
 Case: 1:21-cv-00081-SJD-KLL Doc #: 1-1 Filed: 02/03/21 Page: 2 of 4 PAGEID #: 5




    Defendant(s):

    Place the nameand addressof each Defendant you listed in the captionon the first page of this Complaint. This
    form is invalid unless eachDefendant appears withfull address for proper service.

    1.                                       reftbi /Seue-^g. e.0
          Nine'- Full Name Wease
                                                    /3/c// Qrlo/\c^ bi (gtlh
            ddre^s: S^et, City, State and Zip Code
         I. Address                                                                        /
                  /




    6.




          If there are additional Defendants, please listtheir names and addresses ona separate sheet ofpaper.

n. Subject Matter Jurisdiction

    Checkthe box or boxesthat describes your lawsuit:

    •     Title 28 U.S.C. § 1343(3)
               [Acivil rights lawsuit alleging that Defendant(s) acting under color of State law, deprived you of a
               right secured by federal law or the Constitution.]

          Title28U.S.C. § 1331
               [A lawsuit "arising under theConstitution, laws, ortreaties oftheUnited States."]

    •     Title 28 U.S.C. § 1332(a)(1)
              [Alawsuit between citizens of different states where thematter incontroversy exceeds $75,000.]

    •     Title        UnitedStatesCode, Section
               [Other federal status giving the court subject matter jurisdiction.]




                                                            -2-
 Case: 1:21-cv-00081-SJD-KLL Doc #: 1-1 Filed: 02/03/21 Page: 3 of 4 PAGEID #: 6

m. Statement of Claim

   Please writeas brieflyas possible the factsof yourcase. Describe howeachDefendant is involved. Include the
   name of all persons involved, give dates and places.

   Numbereach claimseparately. Use as muchspaceas you need. You are not limitedto the paperswe give you.
   Attach extra sheets that deal with your statementclaim immediately behind this piece of paper.




          > Pr fS (                                             "Srr4c^ 3 ^ I                      ^
    |^j iRAc acA~*                                              4^                     CkioA
                                                                                            lioA
     ChJ!^ kl/CKgA                                                                      g
     0^xrcriWvfiOjC2K^fQ'<^ .




                                                          -3-
Case: 1:21-cv-00081-SJD-KLL Doc #: 1-1 Filed: 02/03/21 Page: 4 of 4 PAGEID #: 7

IV. Previous lawsuits:

     If you have been a Plaintiff in a lawsuit, foreach lawsuit state thecase number andcaption.
     O^ample, Case Number: 2:08-cv-728 and Caption: John Smith vs. Jane Doel.
     Case Number                                  Caption


                                                                      vs.


                                                                      vs.



                                                                      vs.




V.   Relief

     Inthis section please state (write) briefly exactly what you want the court todo for you. Make no legal
     argument, cite no case or statutes.




     I state under penalty ofpeijuiy that the foregoing is true and correct. Executedon

     this       day of                                ,20_M:


     Signature of Plaintiff




                                                         -4-
